Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 20 and 40-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The The specification provides no disclosure of how the fabric retains an electromagnetic energy in the fabric.
(A) The breath of the claim to a fabric that retains electromagnetic energy is broad and would require undue experimentation.  There are several ways electromagnetic energy can contact a fabric or garment.  It is noted in the prior art of record and also known by one of ordinary skill that electromagnetic energy is present in the atmosphere from microwaves, radios, cell phones, television, high voltage lines.  The claim and specification disclosure to broadly claim a electromagnetic radiation of preselected frequency and duration does not provide one of ordinary skill in the art enough information to make and use the invention.
A material may be affected by an electromagnetic field while it is in the field as cited by other references in this office action. The problem with the Applicant’s presumption is that once the electromagnetic field is removed that these materials will have a lasting effect and this effect will transmit to the user.   A person listening to music may have good feelings and lasting feeling because they wore a shirt and it was hit by electromagnetic radiation (sound waves), but the good feeling of wearing that shirt after the listening to music would be tied music or the event and not based on any particular residual effect of the sound waves on the clothing that is worn.  Furthermore, there is no reason to believe that the shirt will retain the electromagnetic energy (sound waves).
(B) The nature of the invention requires an article of clothing, textile that retains the electromagnetic energy. Based on the ambiguity of “retain the electromagnetic 
(C)  The state of the prior art as additionally cited in this office action presents different methods of treating textiles with electromagnetic waves of various frequencies.  Newly cited prior art for reference is provided in this office action. The state of the prior art teaches a change in structure to the fibers, e.g. shrink resistance and change to humans, through a fabric, by treatment with electromagnetic waves.  The specification and claims do not provide any teaching or disclosure with respect to a change in structure of the textile that is provided by the frequency treatment which would then result in the fabric retaining the electromagnetic energy.
(D) One of ordinary skill in the art would not know what or how the frequencies are changing the textile articles and retained in the textiles and the specification and claims provide no guidance with respect to the effect of the frequency treatment.  One of ordinary skill in the art would have to do undue experimentation to determine how the structure of the textiles are impacted by the treatment.  One or ordinary skill in the art would not know what scientific principles are applied by the treatment and the specification does not disclose what effect the treatment provides on the textile.  The specification presents data with regard to electrons in water, however it is not clear how the electromagnetic energy is related to electrons in water.  Are the electrons, the 
(E) The level of predictability of a fabric that can retain electromagnetic energy.  It is not clear how the fabric is retaining electromagnetic energy as it is a wave length.  It is not clear how the fabric is changed by the electromagnetic energy and then how the retained electromagnetic energy impacts the garment.  
(F) The inventor has not provided enough direction with which to make and use the invention.  The inventor has not disclosed what the frequency generator is.  The inventor has not disclosed the scientific principles which alter the treated textiles.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20 and 40-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 18 recites the activated clothing retains an electromagnetic energy.  It is not clear how a fabric retains electromagnetic energy.  Electromagnetic energy is present in the atmosphere.  It is not clear what the scope of structure or properties of the fabric is being claimed that “retains electromagnetic energy”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 20, 40-48 are rejected under 35 U.S.C. 103 as obvious over Sullivan et al (US 2011/0209723).
As to claim 18, Sullivan discloses a garment or item of wearing apparel including sportswear, leggings, shirts, exercise apparel and various other types of clothing [0018] which has been treated with electromagnetic radiation of a pre-selected frequency [0019] and [0024] as well as table 1 which shows suitable frequencies from 0.1 – 100,000 Hz, including values within the claimed ranges.   Specifically, Sullivan teaches in the embodiments of [0031], the textiles are treated with frequencies of 5100 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Sullivan does not clearly set forth that the treated fabric retains an electrical charge and/or electromagnetic energy, releases more electrons than an untreated fabric or the means by which muscle strength was determined or the increase of range of motion in inches.  However, it is reasonable to presume that the material would necessarily have the claimed properties and provide the particularly claimed increases in range of motion and strength.  Support for this presumption is found in the use of the identical materials which are treated by electromagnetic frequencies within the claimed range of frequencies. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a fabric that retain electromagnetic energy motivated by Sullivan which teaches the electromagnetic treated garments provide the user with an improved performance.  While Sullivan does not explicitly teach the fabric retains the energy, Sullivan is teaching that the fabric is modified to produce improved performance to the individual wearing the article.
As to claim 20, 40 and 41, Sullivan teaches the fabric can be made out of polyester, cotton, or hemp [0021].
As to claims 42-45, Sullivan is directed to a garment that is treated with electromagnetic frequencies for a specified duration and interval.  Sullivan teaches the garments provide improved performance to the wearer of the garment.  Sullivan does not teach the garment retains an electrical charge and does not teach the garment releases more electrons than an untreated garment.  As Sullivan teaches the same process of treated a garment and teaches the garment improves the performance of the wearer of the garment, it is reasonable to presume that the garment retains the electrical charge and releases more electrons than an untreated garment.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02

As to claims 46-48, Sullivan teaches the articles can be clothing, textiles and accessories treated by the process may be used by various people and animals for many different purposes. For example, uniforms or other types of clothing may be worn by industrial workers, healthcare workers, doctors, nurses, physical therapists, hospitality industry workers, construction workers, athletes, physical trainers, health club/gym members, exercisers, medical patients, sleep therapy patients, physical therapy patients, etc. The clothing may be worn for work, exercising, sports, recreation, sleep, leisure, medical treatment, military uses, police enforcement, fire rescue, EMT uses, baggage handlers, package handlers, etc. Such activities may be conducted indoors and/or outdoors with improved performance, e.g., under building or cloud cover, or in direct sunlight. In one embodiment, the articles are worn by humans, while in another embodiment, the articles are worn by animals (pets such as cats, dogs, horses, etc.) [0023]. 
Sullivan teaches the garments can be shirts and pants.
Sullivan does not explicitly teach compression sportswear.  As Sullivan teaches clothing for exercise, sports and recreation, it is would have been obvious to employ a compression sportswear.  The term compression is relative term and any shirt or pant 

Response to Arguments
Applicant's amendments and arguments filed 11/3/2020 have been fully considered but they are not persuasive. Applicant argues that Sullivan discloses articles of clothing, textiles and accessories are exposed to selected frequencies from a frequency generator for selected periods.  Applicant argues that Sullivan fails to teach or suggest the limitation of claim 1 which requires ‘where upon activation of said activated clothing retains an electromagnetic energy and/or electrical charge.’  
In response, the rejection is maintained because Sullivan teaches clothing that is treated with electromagnetic energy in the same frequency ranges as claimed.  Further, Sullivan teaches the electromagnetic energy applied to the clothing results in an improvement to physical endurance and strength when a person wears the treated clothing.  Therefore Sullivan is implying that the treated clothing has an effect on a person wearing the clothing and implying that there is a change to the clothing that can affect the person wearing the clothing. 
As Sullivan teaches the same garment treated by electromagnetic energy in the same frequency, it is reasonable to presume that the claimed invention is the same as 
The claims recite the ‘activated clothing retains an electromagnetic and/or electrical charge’.  If the fabric treatment is one in which electrons (electrical charge) are implanted in the fabric, this is not exclusively claimed.  If the fabric treatment is one in which the fabric is treated by electromagnetic energy, e.g. sound waves, fabrics would be affected in everyday as sound waves are always present.  Sullivan teaches electromagnetic treatment of textiles for use as clothing and states that the clothing improves the performance of the person wearing the clothing. The concept that the fabric retains the electromagnetic energy after the field is removed, i.e. retains the electromagnetic energy is not scientifically supported.  If the clothing claimed is infused with copper electrons, this is not claimed.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Pilla US 7740574 B2
			Fischer US 5480373 A
			Zhou et al US 6120531 A
			Pinter US 6132452 A
			George et al US 6334069 B1
			Pattern et al US 20060224215 A1
			Gardiner et al US 20120226334 A1
			Seidel et al US 1992778 A
			Thorsen US 3391986

			

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JENNIFER A STEELE/Primary Examiner, Art Unit 1796